UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7306


MICHAEL EDWARD KENNEDY,

                  Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:07-cv-02964-BEL)


Submitted:    December 15, 2009             Decided:   December 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Edward Kennedy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Edward Kennedy, a federal prisoner,                      appeals

the    district    court’s      order   denying   relief     on   his   28    U.S.C.

§ 2241 (2006) petition.           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.            Kennedy v. United States, No. 1:07-cv-

02964-BEL (D. Md. filed Nov. 27, 2007; entered Nov. 28, 2007).

We    dispense    with   oral    argument    because   the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2